2015 IL App (1st) 143111

                                                                           SIXTH DIVISION
                                                                           December 18, 2015

No. 1-14-3111

JOHNNIE STUCKEY, as Attorney-in-Fact for Robert Holman,    )               Appeal from the
                                                           )               Circuit Court of
        Plaintiff-Appellee,                                )               Cook County.
                                                           )
v.                                                         )
                                                           )
THE RENAISSANCE AT MIDWAY, an Illinois Corporation         )
d/b/a The Renaissance at Midway, NUCARE SERVICES CORP., )
an Illinois Corporation, CLINICAL CONSULTING               )               No. 13 L 000564
SOLUTIONS, LLC, an Illinois Limited Liability Company, and )
QUEST SERVICES CORP., an Illinois Corporation,             )
                                                           )
        Defendants-Appellants                              )
                                                           )
(Rodd E. Elges and Clausen and Miller, P.C.,               )               Honorable
                                                           )               Jeffrey Lawrence,
        Contemnors-Appellants).                            )               Judge Presiding.

       PRESIDING JUSTICE ROCHFORD delivered the judgment of the court, with opinion
       Justices Hall and Lampkin concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff-appellee, Johnnie Stuckey, as attorney-in-fact for Robert Holman, filed the

instant personal injury action against defendants-appellants, The Renaissance at Midway, Inc., an

Illinois corporation; Nucare Services Corporation, an Illinois corporation; Clinical Consulting

Solutions, LLC, f/k/a Clinical Consulting Services, LLC, an Illinois limited liability company;

and Quest Services Corporation, an Illinois corporation. 1 Plaintiff sought to recover for damages

allegedly incurred by Mr. Holman when, while he was a resident at a long-term care facility

owned, operated, and/or managed by defendants, he was physically assaulted by another

resident.


1
       Although additional parties were originally named as defendants, those parties were
dismissed below and they are not parties to this appeal.
No. 1-14-3111

¶2     This appeal was filed after the circuit court granted, in part, plaintiff's motion to compel

regarding plaintiff's discovery requests, conducted an in camera review, ordered defendants to

produce certain partially redacted records regarding the resident who assaulted Mr. Holman, and

found defense counsel in "friendly contempt" for counsel's refusal to produce those records. For

the following reasons, the circuit court's discovery orders are reversed and its order finding

defense counsel in "friendly contempt" and imposing a fine for the refusal to comply with those

discovery orders is vacated.

¶3                                           I. BACKGROUND

¶4     Plaintiff, Mr. Holman's sister and attorney-in-fact, filed the instant lawsuit on January 17,

2013. In the complaint, it was alleged that in January of 2011, Mr. Holman—born on June 12,

1933—was a resident at a long-term care facility known as The Renaissance at Midway

(Renaissance) in Chicago.      Defendants were alleged to be the owners, operators, and/or

managers of Renaissance. On or about January 22, 2011, Mr. Holman was physically assaulted

by another resident, allegedly causing his left eye to suffer hyphema, a fracture and globe

rupture, and a reduction of vision. The complaint sought to recover for Mr. Holman's injuries,

asserting various violations of the Nursing Home Care Act (the Act) (210 ILCS 45/1-101 et seq.

(West 2010)), and acts of negligence against defendants. The other resident was not named a

defendant in the complaint.

¶5     The record reflects that, prior to filing suit, a complaint regarding the incident involving

Mr. Holman was filed by plaintiff with the Illinois Department of Public Health (IDPH). On or

about April 13, 2012, the IDPH concluded its investigation and found that the Renaissance was

in violation of certain provisions of the Act. Factual findings attached to the IDPH report, based

upon an interview and a review of Renaissance's records, asserted that Mr. Holman and the other


                                               -2-
No. 1-14-3111

resident (referred to as "R10" by the IDPH, but hereinafter referred to as "John Doe") were

roommates at Renaissance. In addition to the incident involving Mr. Holman on January 22,

2011, the IDPH's investigation indicated that John Doe, suffering from Alzheimer's disease,

"became physically aggressive toward staff and pushed staff on [a] bed" on January 6, 2011. On

February 23, 2012, John Doe was described as being "severely demented."

¶6     In light of the IDPH findings, plaintiff propounded written discovery requests upon

defendants seeking information regarding John Doe.        While the written discovery requests

themselves are not contained in the record on appeal, the remainder of the record makes clear

that: "[p]laintiff requested in interrogatory fourteen (14) information regarding the resident who

assaulted Robert Holman, including his name, address, social security number, whether a

criminal background check had been completed on him and whether there were any prior

incidents of aggression between this resident and any other residents or employees of the

Defendant facility." In addition: "[p]laintiff also requested in interrogatory seventeen (17) [to

know] whether any complaints were ever made about the conduct of the other resident involved

in the January 22, 2011, incident with Robert Holman." Renaissance refused to respond to these

discovery requests, asserting that they sought medical information that Renaissance was

precluded from disclosing pursuant to the Health Insurance Portability and Accountability Act

(HIPAA) (42 U.S.C. § 1320d et seq. (2012)).

¶7     Plaintiff, thereafter, filed a motion to compel and for an in camera inspection. In her

motion, plaintiff contended that none of the information requested in interrogatories 14 and 17

constituted medical information and that a qualified protective order could be entered to protect

John Doe's privacy. Plaintiff further contended that an "in-camera inspection of John Doe's

medical records would ensure that any information Plaintiff receives would be relevant to the


                                              -3-
No. 1-14-3111

case at hand, and any medical information contained in said records could be redacted in

compliance with HIPAA." Plaintiff, therefore, requested that "the nursing home chart of John

Doe be produced under a qualified protective order for in-camera inspection."

¶8     Renaissance filed a written response to plaintiff's motion, wherein it contended that

plaintiff "clearly seeks the production of information and documentation" protected by HIPAA,

the physician-patient privilege (735 ILCS 5/8-802 (West 2014)), and the Mental Health and

Developmental Disabilities Confidentiality Act (Confidentiality Act) (740 ILCS 110/1 et seq.

(West 2014)). Renaissance rejected plaintiff's contention that no medical information had been

requested, noting that plaintiff sought the production of John Doe's entire nursing home chart.

Renaissance therefore asked the circuit court to deny plaintiff's motion to compel, as the

"applicable statutes and relevant Illinois case law clearly establish that Defendant cannot produce

information or documentation relevant to John Doe's care and treatment at the Defendant's

facility, let alone his entire nursing home chart, as requested by Plaintiff."

¶9     Plaintiff filed a written reply, wherein she contended that neither the physician-patient

privilege nor the Confidentiality Act was applicable to this matter, and that HIPAA allowed for

production of John Doe's nursing home chart under a qualified protective order. Plaintiff did not

assert that any exception to the Confidentiality Act authorized such disclosure.

¶ 10   A hearing on plaintiff's motion was held on May 28, 2014. At that hearing, defense

counsel indicated that both Mr. Holman and John Doe were residents of Renaissance's dementia

unit. Defense counsel further indicated his understanding that, while plaintiff might be entitled

to John Doe's name and last known address under Illinois law, plaintiff was not entitled to John

Doe's actual medical and nursing records. Plaintiff indicated that she was not interested in

obtaining John Doe's actual name or other identifying information. Rather, plaintiff indicated


                                                 -4-
No. 1-14-3111

that she sought only information regarding John Doe's history of aggressive behavior. Thus,

plaintiff stated that she would have no objection to the redaction of identifying information from

any produced records, following the circuit court's in camera inspection. Following the hearing,

the circuit court entered an order, over defendant's objection, requiring Renaissance to produce

John Doe's records to defense counsel and requiring defense counsel to produce those records to

the circuit court for an in camera inspection, along with any proposed redactions.

¶ 11      Renaissance filed a motion to reconsider the circuit court's order, contending that the

circuit court had misapplied Illinois law in requiring an in camera inspection of the records.

Alternatively, Renaissance asked the circuit court to enter a protective order with respect to those

records and to provide John Doe and/or his legal representative both notice of the possible

disclosure of the records and an opportunity to object to any disclosure, pursuant to HIPAA. In

an order entered on July 14, 2014, the circuit court denied the former request and granted the

latter.

¶ 12      This matter, again, came before the circuit court on September 11, 2014. On that date,

defense counsel stated that John Doe's daughter, who had held a power of attorney, had been

previously contacted. While she reportedly objected to the disclosure of John Doe's records, she

was not willing to become further involved or to memorialize her objections in writing. Defense

counsel also noted that over 1,000 pages of John Doe's records had been provided for an in

camera inspection. Contending that those records clearly reflected that John Doe was admitted

to Renaissance for "mental illness" and was being treated there for "mental healthcare services,"

defense counsel argued that all of John Doe's records were protected by the Confidentiality Act.

Defense counsel further contended that the Confidentiality Act precluded disclosure even though

John Doe was deceased. It is not clear from the record exactly when John Doe died, although


                                               -5-
No. 1-14-3111

defense counsel appears to have become aware of this fact sometime between the July 14, 2014,

and September 11, 2014, hearings.

¶ 13   The circuit court concluded that the vast majority of John Doe's records were, in fact,

medical records and were, therefore, not subject to production. However, the circuit court also

found that a small portion of the records were discoverable in a partially redacted form that

included the redaction of John Doe's actual name and other personal, identifiable information.

As the circuit court explained, "what we left unredacted, principally from the nurse's notes, are

any account of any physical acting out by John Doe. We think that is nonmedical information

but simply an account of what he did, and we believe that the Plaintiff is entitled to receive that."

Defense counsel informed the circuit court that the redacted records would not be produced, and

asked the circuit court to enter a "friendly contempt." Therefore, the circuit court entered a

written order which: (1) granted plaintiff's motion to compel in part and denied it in part; (2)

ordered defense counsel to provide specific, partially redacted portions of John Doe's records to

plaintiff; and (3) found defense counsel in contempt and fined defense counsel $100 for the

failure to provide those records.

¶ 14   Following a hearing on September 29, 2014, the circuit court entered another order with

respect to a final, additional set of John Doe's records that was recently discovered and submitted

for in camera inspection. The circuit court allowed the parties to adopt their prior arguments

with respect to these additional documents, and ordered a portion of them to be disclosed to

plaintiff in a partially redacted form. The circuit court's order further indicated that defense

counsel also refused to produce these additional records, and noted that defense counsel

remained in contempt for this refusal.




                                                -6-
No. 1-14-3111

¶ 15   On October 10, 2014, defendants and their attorneys filed a notice of appeal, pursuant to

Illinois Supreme Court Rule 304(b)(5) (eff. Feb. 26, 2010) (allowing for appeal of an order

finding a person or entity in contempt of court which imposes a monetary or other penalty).

Defendants and their attorneys sought reversal of the circuit court's orders requiring the

production of a portion of John Doe's records and the order of contempt and monetary fine

imposed upon defense counsel. This court subsequently granted unopposed motions filed by

defendants and their defense counsel asking that this matter proceed under seal and that the

partially redacted records ordered to be produced by the circuit court be filed under seal with this

court for our own in camera inspection.

¶ 16                                            II. ANALYSIS

¶ 17   On appeal, defendants contend that the circuit court erred in ordering the production of

John Doe's partially redacted records, and in holding defense counsel in contempt for the refusal

to do so.    Defendants contend that disclosure of those records is prohibited by both the

Confidentiality Act and the physician-patient privilege. We agree, because John Doe's partially

redacted records were protected from disclosure under the provisions of the Confidentiality Act,

plaintiff failed to show that any exception to the Confidentiality Act applies, and these

conclusions are dispositive of this appeal. 2

¶ 18   In Norskog v. Pfiel, 197 Ill. 2d 60 (2001), our supreme court outlined many of the

standards guiding our analysis of this matter. As our supreme court noted therein:




2
        We note that while this discovery dispute began as a result of defendants' refusal to
answer plaintiff's interrogatories, it ended with defendants' refusal to comply with the circuit
court's orders requiring the disclosure of portions of John Doe's actual records. Regardless of
what plaintiff initially requested, we review the circuit court's orders requiring disclosure of the
actual records.

                                                 -7-
No. 1-14-3111

       "Because discovery orders are not final orders, they are not ordinarily appealable.

       [Citations.] However, it is well settled that the correctness of a discovery order may be

       tested through contempt proceedings. [Citation.] When an individual appeals contempt

       sanctions imposed for violating, or threatening to violate, a pretrial discovery order, the

       discovery order is subject to review.      [Citation.]   Review of the contempt finding

       necessarily requires review of the order upon which it is based. [Citation.]

                                                  ***

                Although a trial court's discovery order is ordinarily reviewed for a manifest

       abuse of discretion [citation], the proper standard of review depends on the question that

       was answered in the trial court [citation]. ***

                In this appeal, we are deciding whether disclosure of mental health information is

       prohibited by a statutory discovery privilege and whether any exception to the privilege

       applies. These are matters of law subject to de novo review. [Citation.]" Id. at 69-71.

See also Wisniewski v. Kownacki, 221 Ill. 2d 453, 457 (2006) (same).

¶ 19   We first address Renaissance's contention that the circuit court's orders requiring the

disclosure of partially redacted portions of John Doe's records would violate the Confidentiality

Act.

¶ 20   The Confidentiality Act broadly provides: "All records and communications shall be

confidential and shall not be disclosed except as provided in this Act." 740 ILCS 110/3(a) (West

2014). The "records" made confidential under the Confidentiality Act are defined to include

"any record kept by a therapist or by an agency in the course of providing mental health or

developmental disabilities service to a recipient concerning the recipient and the services

provided." 740 ILCS 110/2 (West 2014). The "communications" made confidential under the


                                               -8-
No. 1-14-3111

Confidentiality Act are defined to include "any communication made by a recipient or other

person to a therapist or to or in the presence of other persons during or in connection with

providing mental health or developmental disability services to a recipient. Communication

includes information which indicates that a person is a recipient." Id. A "recipient" is defined as

"a person who is receiving or has received mental health or developmental disabilities services,"

while "mental health or developmental disabilities services" or "services" specifically "includes

but is not limited to examination, diagnosis, evaluation, treatment, training, pharmaceuticals,

aftercare, habilitation or rehabilitation." Id. Finally, a "therapist" is defined to include "a

psychiatrist, physician, psychologist, social worker, or nurse providing mental health or

developmental disabilities services." Id. The Confidentiality Act also contains a number of

specific, narrow exceptions whereby disclosure of records and communications without consent

is permitted. See 740 ILCS 110/5 to 12.3 (West 2014).

¶ 21   As our supreme court has summarized:

       "The Act represents a comprehensive revision and repeal of previous statutes pertaining

       to psychotherapeutic communications. [Citation.] When viewed as a whole, the Act

       constitutes a strong statement by the General Assembly about the importance of keeping

       mental-health records confidential. [Citation.] Confidentiality motivates persons to seek

       needed treatment.      Further, by encouraging complete candor between patient and

       therapist, confidentiality is essential to the treatment process itself. [Citation.]

                The legislature carefully drafted the Act to maintain the confidentiality of mental -

       health records except in the specific circumstances explicitly enumerated. In each case

       where disclosure is allowed under the Act, the legislature has been careful to restrict

       disclosure to that which is necessary to accomplish a particular purpose. Exceptions to


                                                 -9-
No. 1-14-3111

        the Act are narrowly crafted.          [Citation.]     'Consequently, anyone seeking the

        nonconsensual release of mental health information faces a formidable challenge and

        must show that disclosure is authorized by the Act.' [Citation.]" Reda v. Advocate

        Health Care, 199 Ill. 2d 47, 60 (2002).

¶ 22    The parties here, including plaintiff, do not dispute that John Doe was a "recipient" of

"mental health or developmental disabilities services" while a resident at Renaissance. Nor

could they realistically do so. Even without considering the partially redacted records submitted

for our in camera review, we note that the IDPH investigation revealed that John Doe had been

diagnosed with Alzheimer's disease and was described as being "severely demented" while a

resident at Renaissance.     That report also indicated that John Doe and Mr. Holman were

roommates at Renaissance, and defense counsel indicated to the circuit court below that both Mr.

Holman and John Doe were residents of Renaissance's dementia unit. None of these factual

assertions have ever been disputed.

¶ 23    Moreover, the definition of "mental health or developmental disabilities services" or

"services" contained in the Confidentially Act is very broad, as it "includes but is not limited to

examination, diagnosis, evaluation, treatment, training, pharmaceuticals, aftercare, habilitation or

rehabilitation."   740 ILCS 110/2 (West 2014).           Certainly, the long-term care John Doe, a

severely-demented person who had been diagnosed with Alzheimer's disease, received while a

resident of Renaissance's dementia unit qualified as, at least, "treatment" or "aftercare,

habilitation or rehabilitation." Id. Even if it did not, as the statutory definition is not limited to

the itemized services contained therein and in light of the fact that the Confidentiality Act

"constitutes a strong statement by the General Assembly about the importance of keeping

mental-health records confidential" (Reda, 199 Ill. 2d at 60), we would conclude the long-term


                                                - 10 -
No. 1-14-3111

care John Doe received at Renaissance qualified as "mental health or developmental disabilities

services." In addition, our own review of the partially redacted records submitted for in camera

inspection does nothing to dissuade us from concluding that John Doe was in fact a "recipient" of

"mental health or developmental disabilities services" at Renaissance.

¶ 24   What the parties do dispute is whether the records the circuit court actually ordered to be

disclosed constituted "records" or "communications" under the Confidentiality Act.            We

conclude that they clearly do. Again, the Confidentiality Act defines records to include "any

record kept by a therapist or by an agency in the course of providing mental health or

developmental disabilities service to a recipient concerning the recipient and the services

provided," and communications are defined to include "any communication made by a recipient

or other person to a therapist or to or in the presence of other persons during or in connection

with providing mental health or developmental disability services to a recipient. Communication

includes information which indicates that a person is a recipient." (Emphases added.) 740 ILCS

110/2 (West 2014).

¶ 25   Our review of the records provided for in camera inspection reveals that those documents

fall comfortably within these very broad definitions. All the documents—including patient

information forms, nurse's notes, evaluations, care plans, and social service progress notes, even

in their partially redacted form—concern John Doe and the services he was provided while a

resident at Renaissance. Indeed, our review of these documents reveals that they were all

apparently prepared by a nurse or a social worker at Renaissance, individuals qualifying as a

"therapist" under the Confidentiality Act. Id. Without further elucidating the contents of those

records, and even in their partially redacted form, those records also include information




                                              - 11 -
No. 1-14-3111

regarding a number of conversations and other statements to and from "therapists" regarding

John Doe and the "services" he received while at Renaissance. 3

¶ 26    In coming to an opposite conclusion, both the circuit court and plaintiff rely upon this

court's decision in Giangiulio v. Ingalls Memorial Hospital, 365 Ill. App. 3d 823 (2006).

Similarly to this case, the plaintiff there was attacked with a knife by another patient during her

stay at a hospital and she sued the hospital for its negligence in failing to prevent the attack. Id.

at 826. While the unnamed attacker was not named a defendant, plaintiff nevertheless sought to

obtain information from the hospital regarding that attacker, as well as the knife used in the

attack. Id. at 826-28. On appeal from the defendant's refusal to provide a response to these

discovery requests, this court concluded that the Confidentiality Act did not preclude the

defendant hospital from providing plaintiff with the knife or "information regarding the doctors,

nurses, staff, and employees with whom [the attacker] had contact. Because [plaintiff] is suing

the hospital, its employees and staff for their negligence in allowing her to be attacked while a

patient, no information about Jane Doe's medical or mental condition is required when answering

those interrogatories." Id. at 838. 4

¶ 27    We do not find this decision to be supportive of the circuit court's decision to disclose the

partially redacted records in this matter, on the basis that they did not constitute records or

communications. Specifically, the Giangiulio decision did not authorize the hospital's disclosure

of actual records or communications under the Confidentiality Act, it merely reasoned that the

hospital was permitted to provide written answers to interrogatories and to provide a physical


3
        We are careful not to reveal too much information regarding the content of these records,
in order to preserve the parties' ability to file an appeal from our decision.
4
        For the reasons we discuss below, the Giangiulio decision also fails to support plaintiff's
position or the trial court's discovery orders in that it did not—indeed, it had no need to—address
any of the exceptions to the Confidentiality Act.

                                               - 12 -
No. 1-14-3111

object, the knife used in the attack. Moreover, the information that the hospital was required to

provide was limited to information regarding staff members at the hospital who had contact with

the attacker, with this court specifically concluding that "no information about Jane Doe's

medical or mental condition is required when answering those interrogatories." Id. This is

simply not the situation presented here, where the circuit court required disclosure of actual

records and communications which contained specific information regarding John Doe and his

condition, behavior, and treatment.

¶ 28   Our conclusion that the documents the circuit court required Renaissance to disclose

constituted records and communications under the Confidentially Act thus brings them under the

broad, general statutory provision that "[a]ll records and communications shall be confidential

and shall not be disclosed except as provided in this Act." 740 ILCS 110/3(a) (West 2014). And

as we already indicated, while there are exceptions to this protection, the limited statutory

"[e]xceptions to the Act are narrowly crafted. [Citation.] 'Consequently, anyone seeking the

nonconsensual release of mental health information faces a formidable challenge and must show

that disclosure is authorized by the Act.' [Citation.]" (Emphasis added.) Reda, 199 Ill. 2d at 60.

Thus, in this matter it was plaintiff's burden to demonstrate that some exception to the

Confidentiality Act authorized disclosure in this matter.

¶ 29   However, the record reveals that plaintiff never asserted the applicability of any statutory

exception below, focusing solely upon her incorrect argument that the Confidentiality Act was

simply "inapplicable to the requested nursing home records." For that reason, the trial court was

not required to make any findings or rulings with respect to the applicability of any of the

exceptions to the Confidentiality Act.        And on appeal, plaintiff initially responded to

Renaissance's argument that the Confidentiality Act barred disclosure in this matter by stating


                                               - 13 -
No. 1-14-3111

"the trial court did not base its ruling on any exception to the Confidentiality Act and plaintiff did

not and is not claiming a right to disclosure pursuant to any of the exceptions." It was not until

she filed her answer to the petition for rehearing that plaintiff made any assertion that any

exception to the Confidentiality Act applied here.

¶ 30   In sum, the record reflects that Renaissance established below that the documents the

circuit court required it to disclose were confidential and not generally subject to disclosure

under the Confidentially Act, plaintiff failed to make any attempt to demonstrate that any

exception to the Confidentiality Act authorized disclosure below, and as a result the circuit court

conducted no specific analysis and made no specific findings with respect to any possible

exception to the protection offered by the Confidentiality Act. Moreover, with plaintiff having

failed to raise any possible exception to the Confidentially Act below having initially and

specifically disclaimed any reliance upon any such exception on appeal, it would be improper for

us to address the applicability of any possible exception for the first time on appeal. See In re

E.F., 2014 IL App (3d) 130814, ¶ 42 ("the failure to raise an issue in the trial court results in

forfeiture of that issue on appeal"); Ill. S. Ct. R. 341(h)(7), (i) (eff. Feb. 6, 2013) (noting that

points not argued in an appellee's brief are waived, and "shall not be raised in the reply brief, in

oral argument, or on petition for rehearing"). Under these particular circumstances, and with

plaintiff having made no showing that any exception to the Confidentiality Act applies, we

conclude that the trial court's discovery orders were improper.

¶ 31   On appeal, Renaissance alternatively contends that the records required to be disclosed

by the circuit court were also protected by the physician-patient privilege. 735 ILCS 5/8-802

(West 2014). However, our conclusion that the Confidentiality Act protects those records from




                                                - 14 -
No. 1-14-3111

disclosure and the fact that plaintiff made no showing that any exception to the Confidentiality

Act applies renders this alternative argument irrelevant.

¶ 32   As the statutory language of the physician-patient privilege provides that "[i]n the event

of a conflict between the application of this Section and the Mental Health and Developmental

Disabilities Confidentiality Act to a specific situation, the provisions of the Mental Health and

Developmental Disabilities Confidentiality Act shall control." Id. Thus, the statutory language

provides that the provisions of the Confidentiality Act must control our decision in this matter,

regardless of whether or not disclosure would be barred by the physician-patient privilege under

the circumstances here.

¶ 33   Finally, it is well recognized that if a discovery order is improper, any finding of

contempt for the failure to comply with that order must be reversed. Klaine v. Southern Illinois

Hospital Services, 2014 IL App (5th) 130356, ¶ 9. We therefore reverse and vacate the circuit

court's order finding defense counsel in contempt and imposing a $100 fine for defense counsel's

refusal to comply with the improper discovery orders.

¶ 34                                  III. CONCLUSION

¶ 35   For the foregoing reasons, we reverse the circuit court's discovery orders, vacate its order

finding defense counsel in contempt and imposing upon defense counsel a $100 fine, and remand

for further proceedings consistent with this order.

¶ 36   Reversed and remanded. Contempt order vacated.




                                               - 15 -